Citation Nr: 1523260	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran was a member of the Colorado Army National Guard from July 2001 to July 2007.  During this period, he served on active duty from June 2002 to October 2002, and from January 2003 to March 2004.
This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision denied entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  In October 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010, and the Veteran filed a timely Substantive Appeal (VA Form 9) in August 2010.      

In a February 2011 rating decision, the RO granted service connection for PTSD with an initial evaluation of 30 percent, right ear hearing loss with an initial evaluation of 0 percent, and tinnitus with an initial evaluation of 10 percent, all  effective January 16, 2009.  The record contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the only remaining issue on appeal is entitlement to service connection for left ear hearing loss, as set forth on the cover page.
 
In connection with his appeal, the Veteran requested and was scheduled for a  Board hearing at the RO, to be held in March 2012.  Although he was duly notified of the time and date of the hearing both by mail and by telephone, the Veteran failed to appear for the hearing, and neither furnished an explanation for his failure to appear at the hearing nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing has been withdrawn.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.702 (2014).        

In December 2012, the Board remanded the Veteran's appeal to obtain VA clinical records and to afford the Veteran a new VA audiology examination.  A Supplemental Statement of the Case was furnished by the RO in March 2013.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.  However, as will be discussed below, the Board finds that a remand is necessary to ensure compliance with its December 2012 remand instructions.    

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Appellant's Post-Remand Brief is contained in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim is warranted, even though such will, regrettably, further delay an appellate decision on the matter. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id. 

In its June 2010 Statement of the Case, the RO indicated that it had "reviewed electronically" the Veteran's VA clinical records corresponding to the period from August 2004 to June 2010.  Unfortunately, those records were not provided to the Board.  Therefore, in its December 2012 remand, the Board instructed the RO to ensure that complete VA clinical records corresponding to the period from March 2004 to the present are secured and associated with the record on appeal, including all VA clinical records associated with March 2008 VA audiometric testing.  
The August 2004 to June 2010 VA clinical records from Grand Junction Medical Center referenced in the RO's June 2010 Statement of the case still are not associated with the Veteran's claims file, and there is no indication in the claims file that the RO made any attempt to do so.  In addition, in its April 2013 Supplemental Statement of the Case, the RO lists as evidence VA Phoenix Medical Center clinical records from April 2010 to August 2012, which also are not associated with the Veteran's claims file.  In its Supplemental Statement of the Case, the RO states that "VA Phoenix and Grand Junction Medical Center treatment records are positive for complaints for left ear hearing loss have been reviewed and considered."  Thus, these records are clearly relevant to the Veteran's claim.  

Therefore, on remand, all VA clinical records from March 2004 to the present are to be associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran's VA audiology examination was scheduled for March 2013.  The RO was informed in March 2013 by the VA Phoenix Medical Center that the Veteran failed to report for the examination.  The RO noted in the April 2013 Supplemental Statement of the Case that a review of the Veteran's claims file shows that the exam notification letter was sent to the Veteran's last known address.  As of this date, VA has not received any returned mail to the Veteran as undeliverable, and the Veteran has not provided a statement indicating why he failed to report for the examination.  Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a new VA audiology examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  The Board notes that the Veteran also failed to appear for his Board hearing.  In addition, the Veteran failed to report for three prior VA examinations; however, with respect to those examinations, the Veteran ultimately informed VA that he was having trouble receiving his mail and was available for an examination.

The Board notes that the "exam notification letter" referenced in the RO's April 2013 Supplemental Statement of the Case is not associated with the Veteran's claims file.  On remand, the RO is to associate this letter with the Veteran's claims file.       
 Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that complete VA clinical records from March 2004 to the present are secured and associated with the record on appeal, including all VA clinical records associated with March 2008 VA audiometric testing.  The records are specifically to include VA Grand Junction Medical Center clinical records from August 2004 to May 2010, and VA Phoenix Medical Center clinical records from April 2010 to August 2012.

2.  The RO should associate with the Veteran's claims file the "exam notification letter" pertaining to the Veteran's March 2013 VA examination referenced in the RO's April 2013 Supplemental Statement of the Case.      

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




